21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 1 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 2 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 3 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 4 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 5 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 6 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 7 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 8 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                              Philip Smith Pg 9 of 10
21-11152-scc   Doc 1-2   Filed 06/23/21 Entered 06/23/21 12:12:46   Declaration of
                             Philip Smith Pg 10 of 10
